UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 24, 2015 WORTHINGTON INDUSTRIES, INC. (Exact Name of Registrant as Specified in its Charter) Ohio 1-8399 31-1189815 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 200 Old Wilson Bridge Road, Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(614) 438-3210 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. February 24, 2015 Worthington Industries, Inc. (the “Company”) will host a conference call with Executive Vice President and Chief Financial Officer Andy Rose on Wednesday, February25, 2015 at 3:00 p.m. Eastern Standard Time.Rose will be available for questions regarding the Company’s February23, 2015 news release.A live audio webcast will be available at www.worthingtonindustries.com and will be archived for one year. Item 9.01 Financial Statements and Exhibits. (a) – (c) Not applicable. (d) Exhibits: The following exhibit is included with this Current Report on Form 8-K: Exhibit No.
